[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                       FILED
                           ________________________         U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                  No. 97-9251                          2/19/03
                             Non-Argument Calendar
                                                               THOMAS K. KAHN
                           ________________________                CLERK


                        D.C. Docket No. 4:96-CR-20-JRE



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

      versus



BILLY DEAN DANIELS,

                                                           Defendant-Appellant.

                         __________________________

                Appeal from the United States District Court for the
                            Middle District of Georgia
                          _________________________

                                 (August 4, 1998)

Before GODBOLD, HILL and FAY, Senior Circuit Judges.
PER CURIAM:

       Pursuant to a guilty plea, Billy Dean Daniels was convicted on one count of

embezzling from an employee-benefit plan, 18 U.S.C. § 664, and four counts of making false

statements on loan applications, 18 U.S.C. § 1014. He appeals his concurrent 24-month

sentences.

       Daniels raises two arguments on appeal: (1) no evidence supported the district court's

imposition of a two-level enhancement under U.S.S.G. § 2F1.1(b)(2)(A) for more than

minimal planning; and (2) the district court should have reduced the amount of loss by the

amount reimbursed by his insurance carrier.

       We review for clear error the district court's determination that an offense involved

more than minimal planning. See United States v. Mullins, 996 F.2d 1170, 1171 (1993).

The same standard of review applies to the district court's amount-of-loss determination. See

United States v. Norris, 50 F.3d 959, 960 (11th Cir. 1995).

       We have reviewed the plea agreement, the presentence investigation report, the

sentencing transcript, and other relevant portions of the record. Having considered those,

together with the briefs of the parties, we find no reversible error.

       The undisputed facts here showed that Daniels operated “Benefits of Columbus, Inc.”

(BCI), a company that administered self-funded health benefit plans for employers. From

July 1988 to April or May 1993, Brooks Auto Parts, Inc., (Brooks) paid BCI monthly

installments to cover employee claims and administrative costs. Daniels was to have placed

any excess monies in a trust account for Brooks, but he never did so. Checks issued on

                                              2
behalf of the Brooks health plan began to bounce in the spring of 1993. Ultimately, Daniels

converted for his own use $295,359.90 that was to have been used for the Brooks health plan.

This conduct formed the basis of Daniels' embezzlement conviction under 18 U.S.C. § 664.

       Daniels also fraudulently acquired two bank loans. He received $15,084 to purchase

a horse trailer, pledging the trailer as collateral. In breach of the loan agreement, Daniels

sold the horse trailer, used a portion of the proceeds to pay an insurance company, and

pocketed the remainder. Thereafter, Daniels wrote a letter to the bank denying that he had

sold the trailer. Daniels' second fraudulent loan, in the amount of $89,098, was supposed to

be used to purchase a computer, with the computer as collateral. He actually used these loan

proceeds to pay toward a pre-existing debt with a computer company and to pay insurance

premiums. Daniels submitted to the bank a forged letter, purportedly from the computer

company, indicating that he had ordered a computer, when in fact, he had not. These acts

resulted in Daniels' convictions for making false statements on loan applications.

       Given this factual foundation, Daniels warranted the more-than-minimal-planning

enhancement. His embezzlement of funds from the Brooks health plan occurred over a

period of nearly five years, and constituted “repeated acts over a period of time” that were

not merely opportune. U.S.S.G. § 1B1.1, comment. (n.1(f)); cf. Mullins, 996 F.2d at 1171

(upholding enhancement for defendant who, in 30 days, purchased three vehicles with

worthless checks and resold the cars as new). Further, Daniels' submission of falsified and

forged letters to the bank, were “significant affirmative steps . . . taken to conceal the

offense.” U.S.S.G. § 1B1.1, comment. (n.1(f)); cf. United States v. Cannon, 41 F.3d 1462,

                                             3
1467 (11th Cir.) (defendant altered forms and contracts to conceal his use of non-conforming

titanium in government-contracted aircraft), cert. denied, 516 U.S. 823 (1995). Finally, that

Daniels committed two acts of bank fraud may have justified the enhancement in and of

itself. See United States v. Bush, 126 F.3d 1298, 1300 (11th Cir. 1997) (“we are hard-

pressed to imagine a scenario in which 'obtaining even one fraudulent loan would not require

more than minimal planning'”) (quoting United States v. Fox, 889 F.2d 357, 361 (1st Cir.

1989)), cert. denied, 118 S. Ct. 1109 (1998). Accordingly, the district court did not clearly

err by adopting the PSI's assessment of a two-level enhancement for “more than minimal

planning.”

       Daniels argues on appeal, as he did below, that the loss should be reduced by $81,250,

the amount his errors-and-omissions insurance policy reimbursed Brooks Auto Parts, Inc.

This partial reimbursement to Brooks Auto Parts does not change the amount Daniels

embezzled, it only substitutes Daniels' insurance company as another victim. The district

court ordered Daniels to reimburse his insurance company for the amount it paid Brooks

Auto Parts. Daniels does not appeal this determination.

       We conclude that the stipulated facts in the plea agreement and the undisputed facts

in the presentence investigation report provided a sufficient basis for the district court's

imposition of a two-level enhancement under U.S.S.G. § 2F1.1(b)(2)(A) for more than

minimal planning. We further conclude that Daniels has shown no clear error in the district

court's determination of amount of loss. The fact that some of the embezzled funds were



                                             4
protected by an insurance policy does not necessarily reduce the calculation of the amount

of loss for sentencing purposes.

       AFFIRMED.




                                            5